AMENDMENT NUMBER 1 TO
 
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NUMBER 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of May 14, 2015 (this “Amendment”), is entered into by and among
FOUNTAIN CITY FINANCE, LLC, a Delaware limited liability company (the “Seller”),
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as a Bank and as the
agent (the “Agent”) for the Banks, DST SYSTEMS, INC., a Delaware corporation
(“DST Systems”), as the Parent and the Servicer, and each of the parties named
as Originators on the signature pages hereof.  Capitalized terms used and not
otherwise defined herein are used as defined in the Receivables Purchase
Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, the parties hereto entered into that certain Amended and Restated
Receivables Purchase Agreement dated as of May 15, 2014 (as amended hereby, the
“Receivables Purchase Agreement”); and
 
WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;
 
NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
 
SECTION 1.  Amendments.  Effective as of the Effective Date (as defined below),
the following amendments are made to the Receivables Purchase Agreement:
 
(a)  Clause (a) of the definition of “Commitment Termination Date” in Section
1.01 of the Receivables Purchase Agreement is hereby amended to delete “May 14,
2015” where it appears and to substitute in lieu thereof “May 14, 2018”.
 
(b)  The definition of “Credit Agreement” in Section 1.01 of the Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Credit Agreement” means that certain Credit Agreement, dated as of October 1,
2014, by and among DST Systems, Inc., as the Borrower, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, the other Lenders from
time to time party thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Sole Lead Arranger and Sole Bookrunner, Wells Fargo Bank, National
Association, as Syndication Agent, and Compass Bank, BMO Harris Bank, N.A.,
JPMorgan Chase Bank, N.A., The Royal Bank of Scotland PLC, UMB Bank N.A., U.S.
Bank National Association and SunTrust Bank, as Co-Documentation Agents, without
regard to any amendment, waiver, restatement or modification thereof unless the
Administrative Agent under such Amended and Restated Receivables Purchase
Agreement in the Administrative Agent’s capacity as such has consented to such
amendment, waiver, restatement or modification in writing and regardless of
whether such Credit Agreement remains in effect.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(c)  The definition of “Days Sales Outstanding” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:
 
“Days Sales Outstanding” means, for any calendar month, the number of calendar
days equal to the product of (a) 91 and (b) the amount computed by dividing (i)
the Net Receivables Pool Balance as of the last day of the immediately preceding
calendar month by (ii) the aggregate amount of sales by the Originators giving
rise to Receivables during the three consecutive calendar months immediately
preceding the Report Date for such calendar month.
 
(d)  The definition of “LIBOR Market Index Rate” or “LMIR” in Section 1.01 of
the Receivables Purchase Agreement is hereby amended to replace the period at
the end thereof with the following:
 
provided, however, that in the event such one-month “Eurodollar Rate” is less
than zero percent (0%), the LIBOR Market Index Rate or LMIR shall be deemed to
be zero percent (0%).
 
(e)  Section 1.02(b) of the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
(b)     Notwithstanding the above, the parties hereto acknowledge and agree
that, for purposes of all calculations made under the financial covenants set
forth in Section 7.01(n), after consummation of any Investment constituting an
Acquisition, (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or property acquired shall, to
the extent not otherwise included in such income statement items for the
Consolidated Parties in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 of the Credit Agreement, be included to the
extent relating to any period applicable in such calculations and (B) to the
extent not retired in connection with such Acquisition, Indebtedness of the
Person or property acquired shall be deemed to have been incurred as of the
first day of the applicable period.
 
(f)  Section 5.02(f) of the Receivables Purchase Agreement is hereby deleted in
its entirety.
 
(g)  The definition of “Monthly Report” in Section 1.01 of the Receivables
Purchase Agreement is hereby amended to replace the reference to “6.02(g)(i)” at
the end thereof with “6.02(g)”.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(h)  All references in the Receivables Purchase Agreement to “$40,000,000” are
hereby replaced with “$50,000,000.”
 
(i)  Section 7.01(d) of the Receivables Purchase Agreement is hereby amended to
delete the final parenthetical phrase therein.
 
(j)  Section 7.01(n) of the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
(n)(i) The Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Parent shall be greater than 3.50 to 1.00; or (ii) the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent shall be less
than 3.25 to 1.00; provided that for each of clauses (i) and (ii) of this
Section 0, the terms “Consolidated Leverage Ratio” and “Consolidated Interest
Coverage Ratio”, together with each of the capitalized terms used to define such
terms, shall have the meaning specified in Annex F; or
 
(k)  Annex F to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
ANNEX F
Specific Definitions for Sections 1.02(b) and 7.01(n)
 
Capitalized terms used in Section 1.02(b) and/or 7.01(n) and not otherwise
defined in the Amended and Restated Receivables Purchase Agreement to which this
Annex F is attached are used with the meanings attributed thereto in the Credit
Agreement.
 
SECTION 2.  Effective Date.  This Amendment shall become effective as of the
date (the “Effective Date”) on which the last of the following shall occur:  (a)
this Amendment shall have been executed and delivered by a duly authorized
officer of each party hereto, (b) the Amended and Restated Fee Agreement dated
as of the date hereof shall have been executed and delivered by a duly
authorized officer of each party thereto, and the Agent shall have received the
extension Commitment Fee payable by the Seller thereunder, and (c) the Agent
shall have received payment of its reasonable out-of-pocket legal fees
associated with this Amendment and invoiced not less than two (2) Business Days
prior to the date hereof.
 
SECTION 3.  Miscellaneous.
 
(a)  References in Receivables Purchase Agreement.  Upon the effectiveness of
this Amendment, each reference in the Receivables Purchase Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Receivables Purchase Agreement as amended hereby, and
each reference to the Receivables Purchase Agreement in any other Transaction
Document or any other document, instrument or agreement, executed and/or
delivered in connection with any Transaction Document shall mean and be a
reference to the Receivables Purchase Agreement as amended hereby.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)   Effect on Receivables Purchase Agreement.  Except as specifically amended
hereby, the Receivables Purchase Agreement shall remain in full force and
effect.  This Amendment shall not constitute a novation of the Receivables
Purchase Agreement, but shall constitute an amendment thereof.
 
(c)  No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Person under
the Receivables Purchase Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein.
 
(d)  Fees and Expenses.  The Seller and DST Systems agree to pay all costs,
fees, and expenses (including, without limitation, reasonable attorneys' fees
and time charges of attorneys) incurred by the Agent and/or the Investor in
connection with the preparation, execution and enforcement of this Amendment.
 
(e)  Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
(f)  Counterparts.  This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
(g)  Headings.  The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
 
(h)  Amendments.  This Amendment may not be amended or otherwise modified except
as provided in the Receivables Purchase Agreement.
 
(i)  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 
<Signature Pages Follow>
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SELLER:
 
FOUNTAIN CITY FINANCE, LLC
             
By
  /s/ Gregg Wm. Givens    
Name:   Gregg Wm. Givens
   
Title:     President and Treasurer
           
PARENT:
 
DST SYSTEMS, INC.
             
By
  /s/ Gregg Wm. Givens    
Name:  Gregg Wm. Givens
   
Title:    Senior Vice President, Chief Financial Officer and Treasurer
           
SERVICER:
 
DST SYSTEMS, INC.
             
By
  /s/ Gregg Wm. Givens    
Name:  Gregg Wm. Givens
   
Title:    Senior Vice President, Chief Financial Officer and Treasurer
                             

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment 1 to Amended and Restated Receivables Purchase
Agreement (DST)]
 
 
 
 

--------------------------------------------------------------------------------

 

 


ORIGINATORS:
DST OUTPUT, LLC
 
DST OUTPUT CENTRAL, LLC
 
DST OUTPUT EAST, LLC
 
DST OUTPUT WEST, LLC
 
DST TECHNOLOGIES, INC.
 
DST MAILING SERVICES, INC.
 
DST OUTPUT ELECTRONIC SOLUTIONS, INC.
 
DST WORLDWIDE SERVICES, LLC
 
DST RETIREMENT SOLUTIONS, LLC
 
ARGUS HEALTH SYSTEMS, INC.
 
DST DIRECT, LLC
 
DST HEALTH SOLUTIONS, LLC
 
DST BROKERAGE SOLUTIONS, LLC
 
NEWKIRK PRODUCTS, INC.
 
LTM PUBLISHING, INC.
 
MCKAY HOCHMAN CO., INC.
 
THIRD PARTY EDUCATIONAL SYSTEMS, INC.
 
LATERAL GROUP NA, LLC
 
DST HEALTHCARE HOLDINGS, INC.
                   
By
  /s/ Gregg Wm. Givens  
Name:         Gregg Wm. Givens
 
Title:           Treasurer



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment 1 to Amended and Restated Receivables Purchase
Agreement (DST)]
 
 
 
 

--------------------------------------------------------------------------------

 


 


 
AGENT AND BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Agent
             
By
  /s/ William P. Rutkowski   
Name:         William P. Rutkowski
 
Title:           Vice President 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment 1 to Amended and Restated Receivables Purchase
Agreement (DST)]
 